Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Wells (US 8275544 B1) describes a system for determining a position of a target comprising: (a) an inertial measurement unit, said inertial measurement unit comprising: a triad of rate gyros mounted to a reference platform, each gyro of said triad of rage gyros having a respective rotational sensing axis; and a triad of accelerometers mounted to said reference platform; (b) a three-axis magnetic sensor mounted to said reference platform for sensing the earth's magnetic field; (c) a position source for determining a coordinate position of the reference platform; (d) a target sighting device, said target sighting device aligned with said inertial measurement unit and said three-axis magnetic sensor, said target sighting device for finding angle coordinates defining a line from said reference platform to said target; (e) a target distance determination device for determining target distance from said reference platform along said angle coordinates; and (f) a state estimation processor for combining data from the triad of rate gyros and the triad of accelerometers with data from the three axis magnetic sensor to generate platform attitude information; said state estimation processor utilizing three axes of said three axis magnetic sensor to correct errors in said platform attitude information; wherein said position of said target is computed based on said coordinate position of the reference platform summed with a position vector having a length according to said target distance determination device and said position vector having a vector direction in accordance with said angle coordinates defining said line from said platform to said target, said angle coordinates in accordance with said platform attitude information. A system for determining a position of a target comprising (a) an inertial measurement unit, said inertial measurement unit comprising: a level sensor having at least two axes mounted to said reference platform; (b) a three axis magnetic sensor mounted to said reference platform for sensing the earth's magnetic field; (c) a position source for determining a coordinate position of the reference platform; (d) a target sighting device, said target sighting device aligned with said inertial measurement unit and said three axis magnetic sensor, said target sighting device for finding angle coordinates defining a line from said reference platform to the target; (e) a target distance determination device for determining target distance from said reference platform along said angle coordinates; and (f) a state estimation processor for combining data from the level sensor with data from the three axis magnetic sensor to generate platform attitude information; wherein said position of said target is computed based on said coordinate position of the reference platform summed with a position vector having a length according to said target distance determination device and said position vector having a vector direction in accordance with said angle coordinates defining said line from said platform to said target, said angle coordinates in accordance with said platform attitude information; and wherein the level sensor and three axis magnetic sensor provide redundant vertical information that cooperates to generate elevation axis information for said line from said reference platform to said target.

	Hablani (US 2005/0060092 A1) describes a control system for providing guidance of a body in space, comprising: a control processor for sending command signals; an inertial navigation component interoperably connected to said control processor for determining inertial position, velocity, attitude, and rate of said body in space; a relative navigation component interoperably connected to said control processor for determining relative position, velocity, and rotation of said body in space in relation to a target in space wherein said relative navigation component comprises a rendezvous sensor suite for providing measurements to said relative navigation component; a pointing and rate commands component interoperably connected to said control processor for computing pointing and rate commands for said body to track said target; an attitude controller interoperably connected to said control processor for accepting attitude and rate commands from said control processor and providing control torque commands for said body; and a translation controller interoperably connected to said control processor for accepting incremental velocity commands from said control processor and providing incremental velocity to said body according to said incremental velocity commands. A closed-loop autonomous relative navigation system, comprising: an inertial navigation component; a relative navigation component interoperably connected to said inertial navigation component; a pointing and rate commands component interopeably connected to said relative navigation component; a guidance controller interoperably connected to said inertial navigation and said relative navigation components for providing guidance commands; an attitude controller interoperably connected to said pointing and rate commands component for accepting attitude commands; and a translation controller interoperably connected to said guidance controller and said pointing and rate commands component for accepting guidance and translation commands.

	von Flotow (US 7602415 B2) describes a method and system for maintaining the line of sight of an airborne camera fixed on a target by compensating for overflight velocity of the aircraft is provided. The compensation system automatically commands an angular velocity of the line of sight to maintain the camera pointing at the target (e.g., a selected location on the ground) being overflown. This angular velocity of the line of sight is computed based upon the aircraft overflight velocity and upon a vector from the aircraft to the target. This automatic compensation for aircraft overflight velocity causes the line of sight to remain fixed upon the target. The compensation system drives a gimbal system upon which the camera is mounted to perform this compensation automatically. As a result, the camera can remain pointed at the target without needing operator intervention. In one embodiment, the compensation system calculates the radians per second in the scan and tilt directions that the camera needs to move to compensate for the overflight velocity of the aircraft. The compensation system periodically (e.g., 20 times per second) calculates the radians and adjusts the gyro's angular control of the gimbal system. The compensation system calculates both a static and a dynamic adjustment. The static adjustment represents the difference in radians between the actual line of sight of the camera and the needed line of sight of the camera based on the current positions of the aircraft and the target. The dynamic adjustment represents the radians per second that the camera needs to move to compensate for the overflight velocity. The compensation system combines the static and dynamic adjustments to give the actual adjustment. The dynamic adjustments allow for smooth and continuous adjustments to be made based on velocity, whereas the static adjustments tend to correct for accumulated errors in the line of sight. The compensation system may apply a weighting factor to the static and dynamic adjustments. For example, if the position of the aircraft is not very accurate, then the static adjustment may be given a low weight relative to the dynamic adjustment because the dynamic adjustment would be assumed to be more accurate. By combining the static and dynamic adjustments, the compensation system can more accurately keep the line of sight of the camera on the target.

	Jancic (US 2016/0341543 A1) describes a device comprising: a gyroscope; a controller coupled to the gyroscope and configured to: receive a reference point gyroscope output from the gyroscope corresponding to a position of a reference point; receive a target gyroscope output from the gyroscope corresponding to a position of a target; receive an updated reference point gyroscope output from the gyroscope corresponding to the position of the reference point; calculate a gyroscope error based on the reference point gyroscope output and the updated reference point gyroscope output; and reset the gyroscope based on the calculated gyroscope error to compensate for drift. The non-transitory computer-readable medium of claim 13, further comprising: causing a video output of a video camera to be displayed on a display with an overlay; the overlay comprising a cursor for aiming the video camera on the reference point and on the target in the video output by positioning the cursor on the reference point and the target, respectively; and marking the reference point with a reference point marker overlayed on the video output, and in response to the cursor being positioned adjacent the reference point marker, acquiring the updated reference point gyroscope output. A computer-implemented method of determining a geographic position of a target in a target location device, the method comprising: receiving, by a controller, a reference point gyroscope output from a gyroscope corresponding to a position of a reference point; receiving, by the controller, a target gyroscope output from the gyroscope corresponding to a position of the target; receiving, by the controller, an updated reference point gyroscope output from the gyroscope corresponding to the position of the reference point; calculating, by the controller, a gyroscope error in response to the reference point gyroscope output and the updated reference point gyroscope output; and resetting, by the controller, the gyroscope based on the calculated gyroscope error to compensate for drift.

	Belenkii (US 2010/0283840 A1) describes miniature celestial direction detection system. The system includes an inclinometer, at least one camera for imaging at least one celestial object and a processor programmed with a celestial catalog providing known positions at specific times of at least one celestial object and algorithms for automatically calculating target direction information based on the inclination of the system as measured by the inclinometer and the known positions of the celestial object as provided by the celestial catalog and as imaged by the camera. In a preferred embodiment the processor is a microprocessor and the celestial catalog includes known positions (as a function of time) of the sun, the moon and a large number of stars. This embodiment includes three cameras. A daytime camera with a fisheye lens is used to image the sun and a nighttime cameras is used to image the moon and stars. The system is mounted on line of sight stabilized binoculars equipped with a laser range finder and a GPS unit is co-located with the system. In use the binoculars are directed by an operator at a target and a signal representing the range to the target is provided to the processor by the range finder. Celestial image information is provided to the processor by at least one of the cameras and the inclination of binoculars and the system is provided to the processor by the inclinometer. The GPS unit provides information representing the latitude, longitude and elevation above sea level of the system. The microprocessor utilizes the provided information to determine range, azimuth and elevation directions to the target. The information is displayed locally and may be transmitted to interested persons at a distant location. Using this information along with latitude, longitude and elevation above sea level the latitude, longitude and elevation of the target can easily be determined with precision substantially better than prior art systems utilizing magnetic compasses for measuring azimuth and elevation direction to the target. Other applications of the present invention include high accuracy directional equipment for surveying, cruise ships, fishing boats and private and commercial aircraft and UAV's. A miniature attitude and reference system such as the systems discussed in the background section of this specification may be added to allow the target information to be determined in the event that clouds obscure the celestial objects. Also at a particular location the precise direction to a local landmark can be identified by the system and utilized to provide reference directions later in the event of cloudy weather.

	Greenfeld (US 2008/0211912 A1) describes an airborne reconnaissance system comprising: Gimbals having at least two degrees of freedom; At least one array of light sensors positioned on the gimbals, for being directed by the same within at least two degrees of freedom; Inertial Navigation System for real-time providing to a gimbals control unit navigation and orientation data of the aircraft with respect to a predefined global axes system; Portion selection unit for selecting, one at a time, another area portion from the area of interest; Servo control unit for: A. Receiving one at a time, a coordinates set of the selective area portion, said set comprising the x:y coordinates of said area portion, and the elevation z of the center of that portion; B. Receiving continuously from said inertial navigation system present location and orientation data of the aircraft; C. Repeatedly calculating and conveying into a gimbals servo unit in real time and at a high rate signals for: a. during a direction period, signals for directing accordingly the gimbals including said at least one array of light-sensing units towards said x:y:z coordinates of the selected area portion, and; b. during an integration period, in which the array sensors integrates light coming from the area portion, providing to the gimbals unit signals for compensating for the change in direction towards the x:y:z coordinates of the selected portion evolving from the aircraft motion; Gimbals servo for effecting direction of the gimbals in at least two degrees of freedom according to the signals provided from said Servo Control Unit; Sampling means for simultaneously sampling at the end of the integration period pixel levels from each of said array sensors, a set of all of said sampled pixel levels forms an image of said area portion; and Storage means for storing a plurality of area portion images. A method for carrying out airborne reconnaissance, comprising: a. Providing at least one array of light-sensitive pixels; b. Mounting the at least one array on gimbals having at least two degrees of freedom so that the gimbals can direct the array to a selected Line of Sight; c. Providing an Inertial Navigation System for obtaining at any time during the flight the updated xa:ya:za coordinates of the center of the array with respect to a predefined coordinates system; d. Providing a calculation unit for, given xp:yp location coordinates of a center of specific area portion within the area of interest, and the zp elevation coordinate at said portion center, and the said xa:ya:za coordinates of the array center at same specific time, determining the exact angles for establishing a line of sight direction connecting between the center of the array and the said xp:yp:zp coordinates; e. Given the calculation of step d, directing accordingly the center of the array's Line of Sight to the center of the area portion; f. During an integration period, effecting accumulation of light separately by any of the array light sensors; g. During the integration period, repeating at a high rate the calculation of step d with updated array xa:ya:za coordinates, and repeatedly, following each said calculation, correcting the direction as in step e; h. At the end of the integration period, sampling all the array sensors, and saving in a storage as images of the array portion; i. Selecting new portion coordinates xp:zp within the area of interest, and repeating steps d to i for these new coordinates; j. When the coverage of all the area of interest is complete, terminating the process, or beginning coverage of a new area of interest.

	Rysdyk (US 2018/0218618 A1) describes an apparatus for navigating a vehicle comprising an image sensor in the absence of global positioning information, comprising: a processor; a memory, communicatively coupled to the processor, the memory for storing instructions comprising instructions for: determining a difference between an optic flow due only to motion of the vehicle and a user-selected target of an image produced by the imaging sensor; determining a vehicle guidance command at least in part according to the difference between the optic flow of the selected target due to motion of the vehicle and the selected target of the image, and an estimate of a ground speed of the vehicle; and commanding the vehicle at least in part according to the vehicle guidance command. An apparatus for navigating a vehicle comprising an image sensor in the absence of global positioning information, comprising: means for accepting and tracking a specific target within an image sequence produced by the imaging sensor; means for determining a difference between an optic flow due only to motion of the vehicle and the selected target of the image; means for determining a vehicle guidance command at least in part according to the difference between the optic flow of the selected target due to motion of the vehicle and the selected target of the image, and an estimate of a ground speed of the vehicle; and means for commanding the vehicle and its imaging sensor at least in part according to the vehicle guidance command.

	Greenfeld (US 7308342 B2) describes an airborne reconnaissance system comprising: Gimbals having at least two degrees of freedom; At least one array of light sensors positioned on the gimbals, for being directed by the same within at least two degrees of freedom; Inertial Navigation System for real-time providing to a gimbals control unit navigation and orientation data of the aircraft with respect to a predefined global axes system; Portion selection unit for selecting, one at a time, another area portion from the area of interest; Servo control unit for: A. Receiving one at a time, a coordinates set of the selective area portion, said set comprising the x:y coordinates of said area portion, and the elevation z of the center of that portion; B. Receiving continuously from said inertial navigation system present location and orientation data of the aircraft; C. Repeatedly calculating and conveying into a gimbals servo unit in real time and at a high rate signals for: a. during a direction period, signals for directing accordingly the gimbals including said at least one array of light-sensing units towards said x:y:z coordinates of the selected area portion, and; b. during an integration period, in which the array sensors integrates light coming from the area portion, providing to the gimbals unit signals for compensating for the change in direction towards the x:y:z coordinates of the selected portion evolving from the aircraft motion; Gimbals servo for effecting direction of the gimbals in at least two degrees of freedom according to the signals provided from said Servo Control Unit; Sampling means for simultaneously sampling at the end of the integration period pixel levels from each of said array sensors, a set of all of said sampled pixel levels forms an image of said area portion; and Storage means for storing a plurality of area portion images. A method for carrying out airborne reconnaissance, comprising: a. Providing at least one array of light-sensitive pixels; b. Mounting the at least one array on gimbals having at least two degrees of freedom so that the gimbals can direct the array to a selected Line of Sight; c. Providing an Inertial Navigation System for obtaining at any time during the flight the updated xa:ya:za coordinates of the center of the array with respect to a predefined coordinates system; d. Providing a calculation unit for, given xp:yp location coordinates of a center of specific area portion within the area of interest, and the zp elevation coordinate at said portion center, and the said xa:ya:za coordinates of the array center at same specific time, determining the exact angles for establishing a line of sight direction connecting between the center of the array and the said xp:yp:zp coordinates; e. Given the calculation of step d, directing accordingly the center of the array's Line of Sight to the center of the area portion; f. During an integration period, effecting accumulation of light separately by any of the array light sensors; g. During the integration period, repeating at a high rate the calculation of step d with updated array xa:ya:za coordinates, and repeatedly, following each said calculation, correcting the direction as in step e; h. At the end of the integration period, sampling all the array sensors, and saving in a storage as images of the array portion; i. Selecting new portion coordinates xp:yp:zp within the area of interest, and repeating steps d to i for these new coordinates; j. When the coverage of all the area of interest is complete, terminating the process, or beginning coverage of a new area of interest.

	Rysdyk (US 10242581 B2) describes a method of navigating a vehicle comprising an image sensor in the absence of global positioning information, comprising: selecting and tracking a target within an image sequence produced by the imaging sensor; determining a difference between an optic flow due only to motion of the vehicle and the selected target of the image, comprising: determining an effect of motion of the imaging sensor on stationary objects in imaging sensor screen coordinates; determining the optic flow at least in part from a rate of change of the imaging sensor screen coordinates of the stationary objects; and de-rotating the determined optic flow to compute the optic flow due only to translation of the vehicle; determining a vehicle guidance command at least in part according to the difference between the optic flow of the selected target due to motion of the vehicle and the selected target of the image, and an estimate of a ground speed of the vehicle; comprising: determining a heading rate of change command at least in part according to a rate of change in a bank angle of the vehicle, an estimate of an air speed of the vehicle and the estimate of a ground speed of the vehicle; commanding the vehicle and imaging sensor at least in part according to the vehicle guidance command; and determining an imaging sensor pan and tilt command according to the difference between the optic flow of the selected target due to motion of the vehicle and the selected target of the image, and an estimate of the ground speed of the vehicle, comprising: determining an imaging sensor pan and tilt command according to a rate of change in a bank angle of the vehicle, an estimate of the air speed of the vehicle and the estimate of the ground speed of the vehicle; wherein the heading rate of change command and the imaging sensor pan and tilt command are determined according to a control law: ( u ψ u K u λ ) = B - 1 ⁡ ( - Ke - A ⁡ ( V a ϕ . ) ) wherein uψ represents a commanded vehicle yaw angle rate, uκ represents a commanded imaging sensor pan angle rate, and uλ represents a commanded imaging sensor tilt angle rate, Va represents the vehicle air speed, {dot over (ϕ)} represents the vehicle bank angle rate, B represents an effect of commanded signals on the imaging sensor screen coordinates and a pan angle, and K represents tuned gain parameters.
	Greenfeld (US 7136726 B2) describes an airborne reconnaissance system comprising: Gimbals having at least two degrees of freedom; At least one array of light sensors positioned on the gimbals, for being directed by the same within at least two degrees of freedom; Map storage means for storing at least one Digital Elevation Map of an area of interest, divided into portions; Inertial Navigation System for real-time providing to a gimbals control unit navigation and orientation data of the aircraft with respect to a predefined global axes system; Portion selection unit for selecting, one at a time, another area portion from the area of interest; Servo control unit for: A. Receiving from said Digital Elevation Map one at a time, a coordinates set of the selective area portion, said set comprising the x:y coordinates of said area portion, and the elevation z of the center of that portion; B. Receiving continuously from said inertial navigation system present location and orientation data of the aircraft; C. Repeatedly calculating and conveying into a gimbals servo unit in real time and at a high rate signals for: a. during a direction period, signals for directing accordingly the gimbals including said at least one array of light-sensing units towards said x:y:z coordinates of the selected area portion, and; b. during an integration period, in which the array sensors integrates light coming from the area portion, providing to the gimbals unit signals for compensating for the change in direction towards the x:y:z coordinates of the selected portion evolving from the aircraft motion; Gimbals servo for effecting direction of the gimbals in at least two degrees of freedom according to the signals provided from said Servo Control Unit; Sampling means for simultaneously sampling at the end of the integration period pixel levels from each of said array sensors, a set of all of said sampled pixel levels forms an image of said area portion; and Storage means for storing a plurality of area portion images.

	GREENFELD (US 2007/0129853 A1) describes an airborne reconnaissance system comprising: Gimbals having at least two degrees of freedom; At least one array of light sensors positioned on the gimbals, for being directed by the same within at least two degrees of freedom; Inertial Navigation System for real-time providing to a gimbals control unit navigation and orientation data of the aircraft with respect to a predefined global axes system; Portion selection unit for selecting, one at a time, another area portion from the area of interest; Servo control unit for: A. Receiving one at a time, a coordinates set of the selective area portion, said set comprising the x:y coordinates of said area portion, and the elevation z of the center of that portion; B. Receiving continuously from said inertial navigation system present location and orientation data of the aircraft; C. Repeatedly calculating and conveying into a gimbals servo unit in real time and at a high rate signals for: a. during a direction period, signals for directing accordingly the gimbals including said at least one array of light-sensing units towards said x:y:z coordinates of the selected area portion, and; b. during an integration period, in which the array sensors integrates light coming from the area portion, providing to the gimbals unit signals for compensating for the change in direction towards the x:y:z coordinates of the selected portion evolving from the aircraft motion; Gimbals servo for effecting direction of the gimbals in at least two degrees of freedom according to the signals provided from said Servo Control Unit; Sampling means for simultaneously sampling at the end of the integration period pixel levels from each of said array sensors, a set of all of said sampled pixel levels forms an image of said area portion; and Storage means for storing a plurality of area portion images.
Preliminary Amendment
2.	Preliminary Amendment filed on 11/24/2021 is noted by the examiner.

	EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. DROZD,R, Reg.# 55130 on June 08, 2022.
The application has been amended as follows: 

Claim 1, line 1-3 replace with:
1. (Currently Amended) A device comprising: 
for resetting an inertial unit of a transport on the basis of information delivered by a viewfinder of the transport wherein the device comprises circuitry configured to perform:

Claim 9, line 1-3 replace with:
9. (Currently Amended) A method comprising: 
for resetting an inertial unit of a transport on the basis of information delivered by a viewfinder of the transport, wherein the method comprising:

Remarks: The above change(s) is/are to define the invention better.
Drawing
4.	Drawing filed on 11/24/2021has been accepted by the examiner.
Allowable Subject Matter
5.	Claims 1-9 are allowed.
Reasons for Allowance
6.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 9 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 






Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a device comprising: 

    PNG
    media_image1.png
    286
    735
    media_image1.png
    Greyscale

It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.
Claims 2-8 are allowed due to their dependency on claim 1.








Regarding claim 9:
The primary reason for the allowance of claim 9 is the inclusion of a method comprising: 

    PNG
    media_image2.png
    120
    724
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    211
    745
    media_image3.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact information

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
June 8, 2022